DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites claim limitation “determine, for a moving object in a game field, a first region.” Claim 1 also recites claim limitation “the first region being set in a movable region of a moving object in the game field.” It is unclear if “a moving object” that appears in these two claim limitations are referring to the same moving object or not. Furthermore, the dependent claim 8 also recites “determine a movement range of a moving object in the game field based on a type of a moving object,” which causes more confusion. Thus rendering the claim limitations indefinite for failing to particularly point out and distinctly claim the subject matter. Claims 11, 17 and 20 share the same problem. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10994203. Although the claims at issue are not identical, they are not patentably distinct from each other because all the features disclosed in claims 1-20 of instant application have been taught by claims 1-12 of U.S. Patent No. 10994203.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pokémon Go [Initial release date: July 6, 2016, evidenced by 20 tips and secrets Pokémon Go wont tell you  GameCrate Jul _11_2016.pdf, https://gamecrate.com/20-tips-and-secrets-pok%C3%A9mon-go-wont-tell-you/14078; also evidenced by pokemon go - What does the size of the multicoloured circle mean - Arqade July_08_2016.pdf, https://gaming.stackexchange.com/questions/272918/what-does-the-size-of-the-multicoloured-circle-mean#:~:text=The%20size%20of%20the%20ring,Pok%C3%A9%20Ball%20toward%20the%20Pok%C3%A9mon.&text=The%20smaller%20the%20ring%2C%20the%20better%20chance%20of%20catching%20the%20Pok%C3%A9mon.].
Regarding claim 1, Pokémon Go discloses a non-transitory computer-readable medium that stores instructions which, when executed by a processor, cause the processor to: 
determine, for a moving object in a game field, a first region in which a first operation performed on the moving object is valid, the first region being set in a movable region of a moving object in the game field (20 tips and secrets Pokémon Go wont tell you  GameCrate Jul _11_2016.pdf, p. 1, “The circles that you see overlapping wild pokemon are more than a target. You’ll notice that they shrink and grow as you hold your pokeball”; pokemon go - What does the size of the multicoloured circle mean - Arqade July_08_2016.pdf, p. 4 , “Medium ring”); 
in response to the moving object being positioned within the first region, determine that the first operation is valid (20 tips and secrets Pokémon Go wont tell you  GameCrate Jul _11_2016.pdf, p. 1, “The circles that you see overlapping wild pokemon are more than a target. You’ll notice that they shrink and grow as you hold your pokeball”); 
in response to the first operation being valid, determine a size of the first region in response to the first region being included in a second region, validate a second operation that is different from the first operation performed on the moving object (20 tips and secrets Pokémon Go wont tell you  GameCrate Jul _11_2016.pdf, p. 1, “You’ll notice that they shrink and grow as you hold your pokeball”, and pokemon go - What does the size of the multicoloured circle mean - Arqade July_08_2016.pdf, p. 4, “The smaller the ring, the better chance of catching the Pokémon” and “Medium ring = great throw (50xp)” --- when the circle is included in the medium ring, the operation of “great throw” is validated); and in response to the first operation being invalid, change the size of the first region (20 tips and secrets Pokémon Go wont tell you  GameCrate Jul _11_2016.pdf, p. 1, “You’ll notice that they shrink and grow as you hold your pokeball).
Regarding claim 2, Pokémon Go discloses the non-transitory computer-readable medium according to claim 1, wherein the instructions, when executed by the processor, cause the processor to reduce the size of the first region in response to the first operation being valid (20 tips and secrets Pokémon Go wont tell you  GameCrate Jul _11_2016.pdf, p. 1, “You’ll notice that they shrink and grow as you hold your pokeball”, and pokemon go - What does the size of the multicoloured circle mean - Arqade July_08_2016.pdf, p. 4, “The smaller the ring, the better chance of catching the Pokémon” --- when aiming at the Pokémon is valid).
Regarding claim 3, Pokémon Go discloses the non-transitory computer-readable medium according to claim 1, wherein the instructions, when executed by the processor, cause the processor to determine a reduction amount of the size of the first region based on an operation position of the first operation (pokemon go - What does the size of the multicoloured circle mean - Arqade July_08_2016.pdf, p. 4, “The smaller the ring, the better chance of catching the Pokémon” and “Larger ring = nice throw (10xp), Medium ring = great throw (50xp), Smallest ring = excellent throw (100xp)”).
Regarding claim 6, Pokémon Go discloses the non-transitory computer-readable medium according to claim 1, wherein the instructions, when executed by the processor, cause the processor to end acceptance of the first operation when the size of the first region is greater than or equal to an upper limit threshold value (20 tips and secrets Pokémon Go wont tell you  GameCrate Jul _11_2016.pdf, p. 1, “You’ll notice that they shrink and grow as you hold your pokeball” --- Circle growing bigger than largest circle means not aiming at the target anymore, which end acceptance of holding the pokeball).
Regarding claim 7, Pokémon Go discloses the non-transitory computer-readable medium according to claim 1, wherein validating the second operation that is different from the first operation performed on the moving object includes validating the second operation when the size of the first region is smaller than a lower limit threshold value (pokemon go - What does the size of the multicoloured circle mean - Arqade July_08_2016.pdf, p. 4, “The smaller the ring, the better chance of catching the Pokémon” and “Medium ring = great throw (50xp)” --- when the circle is included in the medium ring, the operation of “great throw” is validated).
Regarding claim 8, Pokémon Go discloses the non-transitory computer-readable medium according to claim 1, wherein the instructions, when executed by the processor, cause the processor to determine a movement range of a moving object in the game field based on a type of a moving object (20 tips and secrets Pokémon Go wont tell you  GameCrate Jul _11_2016.pdf, p. 6, “In fact, each wild pokemon that you find will be randomly generated on the spot, leading to vastly differing CP ratings”).
Regarding claim 9, Pokémon Go discloses the non-transitory computer-readable medium according to claim 1, wherein determining a first region includes determining the first region when a start determination condition of the first operation is satisfied (20 tips and secrets Pokémon Go wont tell you  GameCrate Jul _11_2016.pdf, p. 1, “You’ll notice that they shrink and grow as you hold your pokeball”).
Regarding claim 10, Pokémon Go discloses the non-transitory computer-readable medium according to claim 1, wherein validating the second operation includes: determining whether or not a start determination condition of the second operation is satisfied when the first region is included in the second region; and validating the second operation when the start determination condition of the second operation is satisfied  (pokemon go - What does the size of the multicoloured circle mean - Arqade July_08_2016.pdf, p. 4, “The smaller the ring, the better chance of catching the Pokémon” and “Medium ring = great throw (50xp)”).
Regarding claims 11-13 and 15-19, please refer to the claim rejection of claims 1-3 and 6-10.
Regarding claim 20, please refer to the claim rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pokémon Go.
Regarding claim 4, Pokémon Go discloses the non-transitory computer-readable medium according to claim 1. However, Pokémon Go does not explicitly disclose wherein the instructions, when executed by the processor, cause the processor to determine a change amount of the size of the first region based on a type of the moving object, and change the size of the first region by the change amount.
Nevertheless, Pokémon Go teaches different type of pokeball have different XP (20 tips and secrets Pokémon Go wont tell you  GameCrate Jul _11_2016.pdf, p. 6, “Curveballs greatly increase your XP when you catch pokemon with them”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium disclosed by Pokémon Go, to determining a change amount of the first region based on a type of pokeball used, since it is an alternative way to increase the XP when catching pokemon which will lead to the same effect of getting increased XP.
Regarding claim 5, Pokémon Go discloses the non-transitory computer-readable medium according to claim 1. However, Pokémon Go does not explicitly disclose wherein the instructions, when executed by the processor, cause the processor to determine a change amount of the size of the first region based on a type of an item associated with the first operation, and change the size of the first region by the change amount.
Nevertheless, Pokémon Go teaches different type of pokeball have different XP (20 tips and secrets Pokémon Go wont tell you  GameCrate Jul _11_2016.pdf, p. 6, “Curveballs greatly increase your XP when you catch pokemon with them”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium disclosed by Pokémon Go, to determining a change amount of the first region based on a type of pokeball used, since it is an alternative way to increase the XP when catching pokemon which will lead to the same effect of getting increased XP.
Regarding claim 14, please refer to the claim rejection of claims 4 and 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715